14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald M. LEAKE, Plaintiff-Appellant,v.ASSOCIATION OF REALTORS, Defendant-Appellee.
No. 93-1744.
United States Court of Appeals,Fourth Circuit.
Submitted Nov. 30, 1993.Decided Dec. 29, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Donald M. Leake, appellant pro se.
Richard Mark Dare, Edna Ruth Vincent, Hazel & Thomas, P.C., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his motion for summary judgment and granting summary judgment to Defendant in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Leake v. Northern Virginia Assoc. of Realtors, No. CA-92-1356 (E.D. Va.  Jan. 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED